            RESPONSE
             EXHIBIT
                1




Case 2:19-cv-01620-PP Filed 04/24/20 Page 1 of 5 Document 12-1
FMCSA Motor Carrier
USDOT Number: 26492
Docket Number: MC246509
Legal Name:    EQUIPMENT EXPRESS INC.
DBA (Doing-Business-As) Name


Addresses:
 Business Address:    60 WANLESS CT
                      AYR, ON N0B 1E0
Business Phone:       (519) 740-8008  Business Fax:    Fax: (519) 740-8911
Mail Address:

Mail Phone:                                Mail Fax:                         Undeliverable Mail: YES

Authorities:
Common Authority:     ACTIVE           Application Pending:     NO
Contract Authority:   ACTIVE           Application Pending:     NO
Broker Authority:     INACTIVE         Application Pending:     NO
Property:             YES              Passenger:               NO           Household Goods:        NO
Private:              NO               Enterprise:              NO

Insurance Requirements:
BIPD Exempt: NO       BIPD Waiver: NO  BIPD Required: $750,000               BIPD on File:    $750,000
Cargo Exempt: NO                       Cargo Required: NO                    Cargo on File:   NO
BOC-3:         YES                     Bond Required: YES                    Bond on File:    YES
Blanket Company: PROCESS AGENT SERVICE COMPANY, INC.


Comments: FILED FOR GENERAL COMMODITY AUTH. IN 48 STATES IN SUB               0 REFERENCE INACTIVE MC
          292243

Active/Pending Insurance:

  Form: 91X                  Type: BIPD/Primary                      Posted Date: 09/14/2017
  Policy/Surety Number: 2019160               Coverage From:                      $0 To:                $750,000
  Effective Date: 09/15/2017                Cancellation Date:

  Insurance Carrier: NORTHBRIDGE GENERAL INSURANCE CORPORATION
             Attn: HOLLY LAVERGNE
          Address: 105 ADELAIDE STREET WEST
                     TORONTO, ON M5H 1P9 CA
        Telephone: (855) 620 - 6262  Fax: (416) 369 - 7161

  Form: 84                   Type: SURETY                            Posted Date: 10/02/2013
  Policy/Surety Number: TM5154425           Coverage From:                        $0 To:                  $75,000 *
  Effective Date: 10/01/2013              Cancellation Date:

  Insurance Carrier: THE GUARANTEE COMPANY OF NORTH AMERICA USA
             Attn: KATHLEEN RUNESTAD
          Address: ONE TOWER SQUARE, SUITE 1470
                     SOUTHFIELD, MI 48076 US
        Telephone: (248) 281 - 0281   Fax: (248) 750 - 0436



Run Date: November 4, 2019                       Page 1 of 10                    Data Source: Licensing and Insurance
Run Time: 15:04                                                                                               li_carrier
                       Case 2:19-cv-01620-PP Filed 04/24/20 Page 2 of 5 Document 12-1
 FMCSA Motor Carrier
 USDOT Number: 26492
 Docket Number: MC246509
 Legal Name:    EQUIPMENT EXPRESS INC.
 DBA (Doing-Business-As) Name


* If a carrier is in compliance, the amount of coverage will always be shown as the required Federal minimum ($5,000 per
vehicle, $10,000 per occurrence for cargo insurance, $75,000 for bond/trust fund insurance for brokers and freight
forwarders). The carrier may actually have higher levels of coverage.

Rejected Insurances:

   Form:                         Type:
   Policy/Surety Number:                             Coverage From:                     $0   To:                    $0
   Received:                                              Rejected:
   Rejected Reason:




Run Date: November 4, 2019                             Page 2 of 10                   Data Source: Licensing and Insurance
Run Time: 15:04                                                                                                    li_carrier
                        Case 2:19-cv-01620-PP Filed 04/24/20 Page 3 of 5 Document 12-1
11/4/2019                                         Process Agents for: PROCESS AGENT SERVICE COMPANY, INC.




                             Process Agents for: PROCESS AGENT SERVICE COMPANY, INC.

                                Representative Name/
   State                                                                                                Address
                                  Company Name
                                                                                                745 W. 4TH AVE., STE 300
    AK                          REX LAMONT BUTLER
                                                                                                 ANCHORAGE AK, 99501
                                                                                               1910 FIRST AVENUE NORTH
    AL                          GERALD D. COLVIN, JR.
                                                                                                 BIRMINGHAM AL, 35203
                                                                                                1206 GARRISON AVENUE
    AR                             STEPHEN SMITH
                                                                                                 FORT SMITH AR, 72901
                                                                                           2929 NORTH 44TH STREET SUITE 120
    AZ                              GARY DOYLE
                                                                                                   PHOENIX AZ, 85018
                                                                                                 66 BOVET RD SUITE 280
    CA                          RONALD C. CHAUVEL
                                                                                                  SAN MATEO CA, 94402
                                                                                          5400 WARD ROAD, BLDG III, SUITE 150
    CO                           CHARLES J. KIMBALL
                                                                                                  ARVADA CO, 80002
                                                                                                   9 MORGAN AVENUE
    CT                            GREGORY KIMMEL
                                                                                                   NORWALK CT, 06851
                                                                                                 1919 M ST., NW, 7TH FL.
    DC                             FRITZ R. KAHN
                                                                                                 WASHINGTON DC, 20036
                                                                                              715 N. KING STREET, STE 300
    DE                           MICHAEL W. MODICA
                                                                                                WILMINGTON DE, 19899
                                                                                             20801 BISCAYNE BLVD., STE 506
    FL                             MARVIN I. MOSS
                                                                                             N. MAIMI BEACH FL, 33180-1430
                                                                                                5704 VETERANS PARKWAY
    GA                        CHRISTOPHER MEACHAM
                                                                                                  COLUMBUS GA, 31904
                                                                                                 2850 PAA STREET, SUITE
    HI                           GARETH SAKAKIDA
                                                                                                   HONOLULU HI, 96819
                                                                                              701 PIERCE STREET, SUITE 300
    IA                              RANDY HISEY
                                                                                                   SIOUX CITY IA, 51101
                                                                                                    4240 BOTT LAND
    ID                            DON HENDRIKSEN
                                                                                                   MERIDIAN ID, 83642
                                                                                           150 SOUTH WACKER DRIVE STE 2600
    IL                           MICHELLE L. CAREY
                                                                                                   CHICAGO IL, 60606
                                                                                               11940 PEBBLEPOINTE PASS
    IN                           DANIEL BRADFORD
                                                                                                 CARMEL IN, 46033-9673
                                                                                                 4909 W 71ST STREET
    KS                             CHARLES BUSH
                                                                                               PRAIRIE VILLAGE KS, 66208
                                                                                              771 CORPORATE DR SUITE 900
    KY                         GREGORY M. FUNFSINN
                                                                                                  LEXINGTON KY, 40503
                                                                                               220 WEST MAPLE RIDGE DR
    LA                            F A COURTNEY JR
                                                                                                   METAIRIE LA, 70001
                                                                                                53 STAET ST 15TH FLOOR
    MA                          JOSEPH S. U. BODOFF
                                                                                                   BOSTON MA, 02109
                                                                                                  13120 INGRAM DRIVE
    MD                           DIXIE C. NEWHOUSE
                                                                                                 SMITHSBURG MD, 21783
                                                                                                  THREE CANAL PLAZA
    ME                           CATHY S. ROBERTS
                                                                                                  PORTLAND ME, 04112
                                                                                            801 WEST BIG BEAVER, SUITE 500
    MI                            NEILL T. RIDDELL
                                                                                                   TROY MI, 48084
                                                                                          5100 EDINA INDUSTRIAL BLVD STE 230
    MN                              CASSIDY NEE
                                                                                                    EDINA MN, 55439
                                                                                          165 NORTH MERAMEC AVE., SUITE 310
    MO                           JOSEPH E. REBMAN
                                                                                                 ST. LOUIS MO, 63105
                                                                                                  1420 HWY 49 SOUTH
    MS                            BEVERLY WARREN
                                                                                                   MUGEE MS, 39111
                                                                                                   1224 HWY 87 EAST
    MT                             KAREN HINMAN
                                                                                                   BILLINGS MT, 59101
                                                                                                1606 E. CHURCH STREET
    NC                            ANN SELF SIGMON
                                                                                                CHERRYVILLE NC, 28021
                                                                                                 4141 38TH ST SW STE B
    ND                              LEAH PARMER
                                                                                                    FARGO ND, 58104
                                                                                                     412 7TH AVENUE
    NE                              RANDY HISEY
                                                                                                 S. SIOUX CITY NE, 68776
                                                                                                   374 MAIN STREET
    NH                          JAMES KAKLAMANOS
                                                                                                   NASHUA NH, 03060
                                                                                                 33 PHILHOWER ROAD
    NJ                           KENNETH A. OLSEN
                                                                                                LEBANON NJ, 08833-4537
                       Case 2:19-cv-01620-PP Filed 04/24/20 Page 4 of 5 Document 12-1
https://li-public.fmcsa.dot.gov/LIVIEW/pkg_html.prc_proc_servers?cov_id=23&pv_vpath=LIVIEW&pv_web_user_type=P                   1/2
11/4/2019                                                             Process Agents for: PROCESS AGENT SERVICE COMPANY, INC.
    NM                                       MICHAEL P. CLEMENS                                                                   4101 INDIAN SCHOOL RD NE. SUITE 300
                                                                                                                                         ALBUQUERQUE NM, 87110
                                                                                                                                               327 CALIFORNIA AVE
    NV                                            NATHAN AMAN
                                                                                                                                                 RENO NV, 89509
                                                                                                                                             120 MAIN STREET
    NY                                      GEORGE CARL PEZOLD
                                                                                                                                         HUNTINGTON NY, 11742-6936
                                                                                                                                5025 ARLINGTON CENTRE BLVD SUITE550
    OH                                             ERIC BEERY
                                                                                                                                         COLUMBUS OH, 43220
                                                                                                                                  TWO WEST SECOND STREET, SUITE 700
    OK                                            SAM BRATTON
                                                                                                                                        TULSA OK, 74103-3117
                                                                                                                                       9755 SW BARNES RD., SUITE 675
    OR                                        JOHN A. ANDERSON
                                                                                                                                            PORTLAND OR, 97225
                                                                                                                                           150 GREEN COMMONS DR
     PA                                            JOHN PILLAR
                                                                                                                                            PITTSBURGH PA, 15243
                                                                                                                                               122 TOURO STREET
     RI                                        FRANK HOLBROOK
                                                                                                                                               NEWPORT RI, 01840
                                                                                                                                      4324 WADE HAMPTON BLVD STEB
    SC                                    ROBERT D. MOSELEY, JR.
                                                                                                                                            TAYLORS SC, 29687
                                                                                                                                           945 S MARION RD STE 203
    SD                         PROCESS AGENT SERVICE COMPANY, INC
                                                                                                                                            SIOUX FALLS SD, 57106
                                                                                                                                       5731 LYONS VIEW PIKE STE 206
     TN                                       ROBERT M ASBURY
                                                                                                                                            KNOXVILLE TN, 37919
                                                                                                                                       10343 SAM HOUSTON PARK #210
     TX                                          JEFFREY FULTZ
                                                                                                                                          HOUSTON TX, 77064-4656
                                                                                                                                     STE 102, 2650 WASHINGTON BLDV.
     UT                                     MICHAEL F. OLMSTEAD
                                                                                                                                             OGDEN UT, 84401
                                                                                                                                               709 OLD HUNT WAY
     VA                                         ROBERT WALKER
                                                                                                                                               HERNDON VA, 20170
                                                                                                                                             40 GEORGE STREET
     VT                                        THOMAS P. SIMON
                                                                                                                                          BURLINGTON VT, 05401-4304
                                                                                                                                     3601 W WASHINGTON AVE SUITE 1
    WA                                             DENISE ALTO
                                                                                                                                            YAKIMA WA, 98903
                                                                                                                                4425 N PORT WASHINHGTON RD SUITE140
     WI                                    CHRISTOPHER WALTHER
                                                                                                                                         MILWAUKEE WI, 53212
                                                                                                                                            1703 WOODVALE DRIVE
    WV                                              JOE BOGGS
                                                                                                                                            CHARLESTON WV, 25314
                                                                                                                                         1615 HOUSE AVE, PO BOX 33
    WY                                      BERT T. AHLSTROM, JR.
                                                                                                                                          CHEYENNE WY, 82001-4624

November 4, 2019


             FMCSA Home | DOT Home | Feedback | Privacy Policy | USA.gov | Freedom of Information Act (FOIA) | Accessibility | OIG Hotline | Web Policies and Important Links | Plug-ins | Related Sites |
                                                                                                   Help
                                                                                   Federal Motor Carrier Safety Administration
                                                   1200 New Jersey Avenue SE, Washington, DC 20590 - 1-800-832-5660 - TTY: 1-800-877-8339 - Field Office Contacts




                               Case 2:19-cv-01620-PP Filed 04/24/20 Page 5 of 5 Document 12-1
https://li-public.fmcsa.dot.gov/LIVIEW/pkg_html.prc_proc_servers?cov_id=23&pv_vpath=LIVIEW&pv_web_user_type=P                                                                                                2/2
